Citation Nr: 0840547	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-17 770A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative changes of the right shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee with degenerative changes.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the left knee, status post 
arthroscopy and left tibial osteotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from May 1973 until January 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

On October 9, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a letter 
received by the Board in October 2008, the appellant withdrew 
this appeal.  There remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


